                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

    THOMAS J. STRILECKIS,

         Plaintiff,

                v.                                         No. 3:19-cv-0028(WIG)

    ANDREW SAUL1,
    Commissioner of
    Social Security,

          Defendant.
    _____________________________________X



                 ORDER GRANTING DEFENDANT’S MOTION FOR ENTRY
               OF JUDGMENT UNDER SENTENCE FOUR OF 42 U.S.C. § 405(g)
                          WITH REVERSAL AND REMAND

         Defendant, Commissioner of the Social Security Administration, has moved this Court to

enter judgment under sentence four of 42 U.S.C. § 405(g), with a reversal and remand of this

cause to the Commissioner for further action. [Doc. # 17]. Counsel for the Commissioner

represents that Plaintiff’s counsel consents to the relief sought in the motion.

         Under sentence four of 42 U.S.C. § 405(g), the Court has the power to enter a judgment

with a reversal and remand of the cause to the Commissioner for further proceedings. Shalala v.

Schaefer, 509 U.S. 292, 297 (1993); Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991). Remand for

further development of the record is appropriate when gaps exist in the administrative record or

when the administrative law judge committed legal error. Parker v. Harris, 626 F.2d 225, 235

(2d Cir. 1980).



1
 The President nominated Andrew M. Saul to be Commissioner of Social Security; the Senate
Confirmed his appointment on June 4, 2019, vote number 133. He is substituted pursuant to Fed.
R. Civ. P. 25(d). The Clerk is directed to amend the caption to comply with this substitution.
                                                  1
       Here, the Commissioner has determined that additional administrative action is

warranted. Upon remand, the Social Security Administration Appeals Council will remand this

case to an administrative law judge (“ALJ”). Plaintiff will be given an opportunity for a new

hearing and to submit additional evidence. The ALJ will then reassess Plaintiff’s maximum

residual functional capacity, and in so doing, reevaluate the opinion evidence of record. The

ALJ will then issue a new decision. Accordingly, Defendant’s Motion for Entry of Judgment

under Sentence Four of 42 U.S.C. § 405(g) with Reversal and Remand of the Cause to the

Defendant is granted.

       This is not a Recommended Ruling. The parties have consented to the Magistrate

Judge’s entering a final order in this case without the need for entry of a recommended ruling

and review by a District Judge. See Fed. R. Civ. P. 73(b). The Clerk is directed to enter a

separate judgment in favor of Plaintiff in this matter under Rule 58(a), Fed. R. Civ. P., to remand

this cause to the Commissioner for further administrative proceedings in accordance with this

Order, and to close this case.

       It is SO ORDERED, this 19th day of August, 2019, at Bridgeport, Connecticut.

                                                  /s/ William I. Garfinkel
                                                 WILLIAM I. GARFINKEL
                                                 United States Magistrate Judge




                                                 2
